            Case 1:18-cv-00470-AWI-JDP Document 17 Filed 07/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   KEITH A. BROWN,                                    Case No. 1:18-cv-00470-AWI-JDP (PC)
10                 Plaintiff,                           ORDER ON FINDINGS AND
                                                        RECOMMENDATIONS
11         v.
                                                        (ECF NOS. 1 & 13)
12   JENNIFER SHAFFER, et al.,
13                 Defendants.
14

15

16          Keith A. Brown (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
18   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          Magistrate     Judge    Jeremy   Peterson    entered   findings   and   recommendations,
20   recommending that plaintiff has stated due process claims against defendants Shaffer, Minor, and
21   O’Hara, but that plaintiff’s remaining claims be dismissed without prejudice and that he be
22   granted leave to amend the complaint. (ECF No. 13).
23          Plaintiff was provided an opportunity to file objections to the findings and
24   recommendations. Plaintiff filed his objections on May 23, 2019. (ECF No. 14).
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27   Court finds the findings and recommendations to be supported by the record and proper analysis.
28   ///
                                                     1
           Case 1:18-cv-00470-AWI-JDP Document 17 Filed 07/14/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.     The findings and recommendations (Doc. No. 13) are ADOPTED, consistent with
 3                this order; this case shall proceed on Plaintiff’s due process claims against
 4                defendants Shaffer, Minor and O’Hara, and Plaintiff’s remaining claims are
 5                dismissed without prejudice;
 6         2.     Within thirty (30) days of service of this order, Plaintiff may file an amended
 7                complaint;
 8         3.     If Plaintiff timely files an amended complaint, then the Magistrate Judge shall
 9                screen the amended complaint; and
10         4.     Failure by Plaintiff to file a timely amended complaint will result in the
11                withdrawal of leave to amend;
12         5.     If Plaintiff does not timely file an amended complaint, then the remaining
13                Defendants shall file a response to Plaintiff’s complaint within sixty (60) days of
14                this order.
15
     IT IS SO ORDERED.
16

17   Dated: July 14, 2020
                                                 SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                   2
